Exhibit 10.32

Summary of MeadWestvaco Corporation Annual Incentive Plan under 2005 Performance
Incentive Plan, as amended

Under the MeadWestvaco Corporation Annual Incentive Plan (the “Plan”), which is
a part of the 2005 Performance Incentive Plan, the Compensation and Organization
Development Committee (the “Committee”) of the Board of Directors annually
awards each executive an annual incentive award that is payable in cash. The
size of each executive officer’s annual award is determined by application of
his or her annual incentive target expressed as a percentage of base salary,
which the Committee examines annually to confirm that the target is reasonable
when viewed against external competitive market data, peer group and general
industry trends.

Prior to 2009, annual cash incentives are payable only if designated objectives
for key financial and/or operational metrics are met, unless they are reduced at
the discretion of the Committee. These objectives for executive officers are set
by the Committee, and generally include such targets as earnings before interest
and taxes (“EBIT”), free cash flow, and EVA actions which include productivity,
and general and administrative savings. Annual incentives are subject to a
maximum payout of 200% of target performance with a minimum threshold equal to
50% of target, generally. In the event of below target performance, the
Committee shall reduce award values to reflect proportional progress made
towards target performance levels, except no awards are payable for performance
below the threshold level. The company must generate sufficient cash flow from
operations to cover dividends to shareholders and maintenance capital
expenditures before annual cash incentives can be paid.

For 2009, the Committee established a performance-based incentive pool for
executive officers equal to a designated target percentage of earnings before
interest and taxes (“EBIT”). Assuming designated performance levels are
achieved, funding of the pool will permit the Committee to pay annual cash
incentives based on the attainment of additional key financial and/or
operational metrics. These additional metrics for executive officers are also
set by the Committee, and generally include targets for free cash flow, EVA
actions (such as planned revenue reductions, capacity rationalization, capital
expenditures and productivity) and also selling, general, administrative and
other overhead savings. Individual annual incentives are subject to a maximum
payout of 200% of target performance with a minimum threshold equal to 50% of
target, generally. The Committee may adjust award values to reflect progress
made towards target performance levels, provided no awards are payable in the
event the designated percentage for threshold EBIT (which funds the incentive
pool) is not met. The company must also generate sufficient cash flow from
operations to cover dividends to shareholders and maintenance capital
expenditures before annual cash incentives can be paid.